Order filed June 27, 2013




                                       In The

                      Fourteenth Court of Appeals
                                     ____________

                                NO. 14-13-00327-CV
                                     ____________

        IN RE JOANNE WILKIE (BROCHSTEIN) MANCHA, Relator




                           ORIGINAL PROCEEDING
                          WRIT OF HABEAS CORPUS
                                312th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2008-45190

                                      ORDER

      This is an original proceeding filed April 17, 2013. Relator filed an affidavit
of indigence on April 4, 2013. On May 31, 2013, this court sent a copy of relator’s
affidavit of indigence to the court reporter for the 312th District Court. See Tex. R.
App. P. 20.1(d)(2). A contest to the affidavit of indigence was due within 15 days
of the date of the court’s notice.
      No contest was filed. Unless a contest is timely filed, no hearing will be
conducted, the affidavit’s allegations will be deemed true, and the party will be
allowed to proceed without advance payment of costs. Tex. R. App. P. 20.1(f).
Therefore, relator is deemed indigent and entitled to proceed without advance
payment of costs.

      Accordingly, the official court reporter for the 312th District Court is
directed to file the reporter’s record of the hearing held March 5, 2013 within 30
days of the date of this order.

                                     PER CURIAM